Citation Nr: 1702665	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-15 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected left knee strain.

2.  Entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Michael Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In a November 2009 rating decision, the RO increased the evaluation of the Veteran's service-connected left knee strain from 0 percent to 10 percent disabling.  In a January 2010 rating decision, the RO denied entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  

The Veteran testified at a hearing before the undersigned in September 2016.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the increased rating claim for the Veteran's service-connected left knee disability and the issue of entitlement to TDIU must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

The Veteran's September 2016 hearing testimony suggests that his left knee disability may have worsened since his last VA examination in October 2009.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that lay statements regarding symptoms that are experienced on a first-hand basis constitute competent evidence).  Specifically, the Veteran stated he is more limited by his knee, he cannot climb stairs, and cannot walk more than 20 feet at a time.  A new VA medical examination is warranted to assess the current level of severity of the Veteran's left knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); 38 C.F.R. § 3.327(a) (2016) (providing that reexaminations will be requested whenever VA needs to determine the current severity of a disability). 

Additionally, the October 2009 examination is inadequate under Correia v. McDonald, 28 Vet. App. 159 (2016).  According to Correia, VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint.

Finally, the Veteran's derivative claim for entitlement to a TDIU is inextricably intertwined with the claim for a higher rating for his left knee condition, inasmuch as the Veteran has asserted that his inability to work is the direct result of his orthopedic limitations due to his service-connected knee disability.  See 38 C.F.R. § 4.16(a) (2016); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other. And to avoid piecemeal adjudication of these types of claims, they should be considered together).  Therefore, after the RO has conducted the development on appeal, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since August 2012.

2.  After the above has been completed, schedule the Veteran for a VA examination to assess the current level of severity of his service-connected left knee disability.  The appropriate Disability Benefits Questionnaire (DBQ) should be completed.

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left knee and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Further, the examiner should identify all limitations imposed on the Veteran as a consequence of his left knee strain and right ankle sprain, and opine as to the impact of these disabilities in the aggregate on his ability to work.

If it is the examiner's opinion that the Veteran's service-connected left knee strain and right ankle sprain do not render him unable to work, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Next, ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner for corrective action.

4.  Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


